RINER, District Judge
(concurring). This is an appeal from a decree of the circuit court for the Eastern District of Missouri denying the right of the government to collect an additional duty of 50 per cent, upon the entry'of certain merchandise consigned to David Sommers at St. Louis. The goods consisted of a case of paintings, three in number, imported October 30, 1902, by steamer Moltke from Hamberg, and arrived at the port of St. Louis in November, 1902. C. H. Wyman & Co., as agent for Sommers, made an entry of the n rrcliandise November 17, 1902. The application for the entry was made by Mr. Thompson, a member of the firm of Charles H. Wyman & Co., under oath, to enter the goods without a certified invoice, no invoice having been received, stating in the affidavit that the paintings were imported by Charles H. Wyman & Co., and that the value was unknown to them.
The record shows that the pictures were sent to Sommers by Mrs. Drey, his mother-in-law, who was then in Europe, and that he did not know their value, and, as he had received no communication whatever from her, had no means of ascertaining their value. Upon the filing of the application the deputy collector at the port of St. Louis ordered the goods appraised, and the local appraiser returned their value at $205, and the entry was liquidated December 15, 1902, *62-the duties being based on the appraised value, $205. The entry made by Charles H. Wyman & Co., as agent for the consignee, was in the form prescribed by sections 4 and 5 of the customs administrative .act (Act June 10, 1890, c. 407, 26 Stat. 131, 132 [U. S. Comp. St. 1901, pp. 1888, 1889]). In this entry the value of the pictures was stated to be $205, as found and returned by the local appraiser. The •entry was made in this form upon the demand of the collector. Mr. Wyman, of the firm of Charles H. Wyman & Co., at the time objected to making the entry and declaration in this form, on the ground that the value stated in the entry, $205, was the appraiser’s valuation and not the importer’s, and that the statements in the entry as to invoices and bills of lading having been submitted were untrue in fact. The collector, however, insisted that the entry and declaration would have to be made in that form to secure the delivery of the goods. He also demanded a bond to produce the consular invoices within a specified time. Within the time prescribed in the bond, Mr. Sommers furnished the collector with consular invoices which showed that Mrs. Drey had paid $749.10 for the pictures.
On April 20, 1908, and soon after the consular invoice was received, the collector requested a reappraisement of the goods, and they were reappraised by General Appraiser Howell at the sum of 3,150 marks, or $750, which he found to be the market value or the wholesale price at the period of exportation to the United States. The réappraisement was then stamped upon the original entry, the goods seized, and a suit was begun to forfeit the goods on the ground that they had been entered by the importer at an undervaluation. This suit resulted in a judgment in favor of the importer, the court holding that there had iDeen no undervaluation by the importer, and directing that the, paintings be surrendered into the possession of the claimant upon payment of the actual duty due, “but without the additional duty of 50 per cent.” After the decision in the forfeiture case, but before the entry of the judgment, the collector, on the 29th of June, 1906, reliquidated the entry, assessing duty on the value of the goods as shown by the rcappraisement, and adding 50 per cent, additional duty. Whereupon, within the time provided by law, the importer filed his' protest against this reliquidation, which protest was overruled by the Board of United States General Appraisers. Within 30 days thereafter, the importer filed his petition for review of the board’s decision, and upon a hearing the Circuit Court entered the decree here complained of.
The sole question presented for decision by this record is whether the collector of customs at the port of St. Louis had the right, under the facts disclosed by the record, to assess the additional duty of 50 per cent, provided for by section 7 of the act of June 10, 1890, as amended July 24, 1897. I think it is entirely clear that the entry in this case was not made, and could not have been made, under sections 4 and 5 of the act of June 10, 1890. Section 4 of that act prohibits an entry to be made in the absence of a certified invoice upon an affidavit, unless the affidavit is accompanied by a statement in the form of an invoice, or otherwise, showing the actual cost of the merchandise imported, if purchased, or, if obtained otherwise than by‘ *63purchase, the actual market value or wholesale price thereof, at the time of exportation to the United States, in the principal markets of the country from which the same has been imported. The statement required by this section could not he made by the importer or his agent in this instance, because he had no information whatever upon the subject, and so stated to the collector at the time the entry was made. Neither could the declaration required by section 5 be made, because no invoice had been received. Sections 2788 and 2926 of the Revised Statutes (U. S. Comp. St. 1901, pp. 1869, 1929) provide, I think, for an entry such as we have here, and are not in conflict with the provisions of the act of June 30, 1890, because they provide for a case not therein provided for, viz., where it is impossible for the importer to make either the affidavit or statement required by sections 4 and 5 of that act. Section 2788 (U. S. Comp. St. 1901, p. 1869), provides that:
“Where the particulars of any merchandise are unknown in lieu of the entry prescribed by section 2785, an entry thereof shall be made and received according to the circumstances of the case; the party making the same declaring upon oath all that he knows or believers concerning the quality and particulars of the merchandise; and that he has no other knowledge or information concerning the same.”
Section 2926 (U. S. Comp. St. 1901, p. 1929), provides:
“That all merchandise of which incomplete entry has been made, or an entry without the specifications of particulars, either for want of invoice, or any other cause," shall be placed in some warehouse to be designated by the collector at the expense and risk of the owner, “until the particulars, cost or value, as the case may require, shall have been ascertained either by the exhibition of the original invoices thereof, or by appraisement, at the option of the owner, importer or consignee; and until the duties thereon shall have been paid, or secured to be paid, and a permit granted by the collector for the delivery thereof.”
Liquidation means the ascertainment of the duties due the United States, taxed at the rate prescribed by law upon the particular class of merchandise imported. .In this case it was 15 per cent, upon the value either of the purchase price, where purchased by the importer, as shown by the invoice, if the invoice price is equal to or greater than the market or wholesale price; or if the invoice price is lower than the market value, then with such added sum as will raise the total up to the market value; or the market or wholesale value where he procures them otherwise than by purchase. At the time the goods in this case were delivered, neither the importer, his agent, nor the customs officers knew their value, and could not then ascertain what it was; hence, I think, the permit or first liquidation was merely tentative, and was so understood both by the importer and customs officers. This is entirely clear when we examine the entry, because it is there stated that the duty of $30.75 is “estimated duty,” and security was taken to furnish the consular invoice in order that the true value might be ascertained and a final liquidation made. It is immaterial whether the security was taken ttnder section 2926 of the Revised Statutes, or under section 4 of the administrative act, for in both instances the condition of the bond is that the importer will pay the additional duty. In this case the bond was in form under *64section 4, and provided for the production of the invoice within a specified time and the payment of the additional duty, if any. I do not deem it necessary to decide in this case whether the collector had the right to call for a reappraisement, for a reappraisement was had by the general appraiser, and, as already suggested, his report shows that the consular invoice represented the actual value or wholesale price of the goods at the time of exportation, upon which value the duty must be assessed and the importer must pay. But in this case there was no undervaluation by the importer which would authorize the taxation of the additional penalty, under section 7 of the customs administrative act, for he gave no statement of value, but, on the contrary, stated that he did not know the value. He had to accept the appraisement made by the local appraiser, and the mere fact that he made his entry in the form he did, upon the demand of the collector, in order to secure the goods, does not, in my opinion, affect his right to insist that he is liable only for the duty upon the valuation shown by the consular invoice. Robertson v. Bradbury, 132 U. S. 491, 10 Sup. Ct. 158, 33 L. Ed. 405. The case just cited arose under section 2926 of the Revised Statutes. There the importer sought to correct an entry made upon a certified invoice upon which certain nondutiable charges were included in the particulars of the merchandise .instead of being stated separately. The customs officer, however, refused to permit him to make the entry upon the invoice with a supplemental invoice in which the nondutiable charges were separately stated, but insisted that the entry must be made on the value shown by the certified invoice, to which demand the importer yielded. In disposing of the case, the court, in the course of its opinion, said:
“As to the course which the plaintiff did pursue, we see no error in the position taken by the court, that although the statute prescribed a particular method to be followed under section 2926 of the Revised Statutes, in ease of an incomplete entry of goods, or an entry without the specification of particulars, yet if, when the importer or consignee pointed out the imperfection, and desired to correct it, or have it corrected, he was met by a declaration of the officers that he must enter the goods at the alue expressed in the invoice, and in no other way, and was given to understand that that was the only thing he could do, and he was compelled to do that in order to proceed at all, then he was not bound to ask for an appraisement under the statute. The case was prejudged against him.”
The imposition of additional penalties under section 7 of the customs administrative act applies, I think, and were only intended to apply, to cases where a value is stated by the importer as of his own knowledge, or where he professes to have knowledge and information, and cannot be held to apply to a case where the importer states, under oath in an affidavit, as in this case, that he has no invoice and does not know the value, and where he is obligated to adopt the appraiser’s value in order to get possession of the goods. Under this statute, these penalties accrue for an understatement of value by the importer, whether made innocently or fraudulently, because in such case an understatement of value may mislead the customs officers and thus deprive the government of the duties justly due; but that is not this case. Here the customs officers were advised of the fact *65that the importer did not know the value, and that he simply adopted the value returned by the local appraiser, because he was compelled to do so in order to get possession of the goods; hence no one could be misled by his act. To give the statute any other construction would inflict the additional penalties upon an importer, acting in perfect good faith, simply because he lacked the information and knowledge requisite to enable him to correct the mistakes of the appraising officer.
The conclusion reached is that the importer in this case is liable for the duty upon the value shown by the consular invoice, but not for the additional duties sought to be imposed by the collector, and the judgment of the Circuit Court should be affirmed.